Exhibit 99.1 Form 51-102F3 Material Change Report Item 1.Name and Address of Company SilverCrest Mines Inc. (the “Company”) Suite501, 570 Granville Street Vancouver, British Columbia CanadaV6C3P1 Item 2.Date of Material Change October30, 2012. Item 3.News Release News Release dated October30, 2012 was disseminated through Marketwire. Item 4.Summary of Material Change The Company completed its short form prospectus offering by issuing a total of 13,529,750 common shares of the Company at a price of $2.55 per share for gross proceeds of $34,500,862.50. Item 5.1Full Description of Material Change The Company completed its short form prospectus offering (the “Offering”) by issuing a total of 13,529,750 common shares of the Company (“Common Shares”) at a price of $2.55 per Common Share for gross proceeds of $34,500,862.50. The Offering was co-led by Dundee Securities Ltd. and Canaccord Genuity Corp. and included ROTH Capital Partners, LLC (together, the “Underwriters”).The Underwriters received a cash commission at closing equal to 5.5% of the gross proceeds of the Offering. The base Offering was comprised of 11,765,000Common Shares and the over-allotment portion, which was exercised in full by the Underwriters, was comprised of 1,764,750Common Shares. The Company plans to use the net proceeds of the Offering to pay out and eliminate the remainder of the Company’s gold hedge commitments and for general corporate purposes. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6.Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7.Omitted Information Not applicable. Item 8.Executive Officer J. Scott Drever, President Telephone:(604) 694-1730 Item 9.Date of Report November 2, 2012 - 2 -
